DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 52-55, 59-60, 64-68, 71-75, 78-80, and 82-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 49 recites the limitation “the substrate does not comprise Ga2O3.” There is insufficient support for this limitation in the specification. Applicant attempts to claim the substrate through a negative limitation that sets forth, not what the invention is, but rather what it is not. While this does not create an issue under 112, per se, the limitation must still have support within the originally filed specification. The claim would extend the scope of the patent to a substrate including every possible material outside of Ga2O3. However, Applicant only has 2O3. For this reason, the claim is rejected as containing new matter.
Claims 52-55, 59-60, 64-67, and 83 are rejected due to their dependence from claim 49. Claim 68 is rejected for containing a limitation similar to that of claim 49, the reasons set forth above with respect to claim 49. Claims 71-75, 78-80, 82, and 84 are rejected due to their dependence from claim 68.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 49, 53-54, 59-60, 64-68, 72, 74-75, 78-80, and 82-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Bao et al. (Chinese Patent Document CN102332474A, English translation provided by EscapeNet used herein for ease of prosecution).
Regarding claim 49, Takizawa discloses a structural body comprising
a substrate (FIG. 1: 32, see paragraph 0047), an oxide semiconductor layer (FIG. 1: 31, see paragraph 0045), a first metal thin film (FIG. 1: 2, see paragraph 0045) and a second metal thin film (FIG. 1: 4, see paragraph 0045),
wherein the second metal thin film is arranged on the substrate opposite the oxide semiconductor layer (FIG. 1: 4 arranged on opposite side of 32 as 31),
the first metal thin film is formed directly on the oxide semiconductor layer (FIG. 1: 2 arranged directly on 31),
the first metal thin film comprises Pd or Pt (see paragraphs 0058-0059);
wherein the substrate does not comprise Ga2O3 (see paragraph 0046, Takizawa explicitly discloses layer 3 can include materials other than Ga2O3 such as InGaZnO, meaning the substrate 32 would be n-InGaZnO).
Takizawa is silent in regards to the oxide semiconductor layer comprises amorphous oxide semiconductor.
Bao discloses the oxide semiconductor layer comprises amorphous oxide semiconductor (FIG. 1: InGaZnO-n, see Background, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao to the teachings of Takizawa so as to formulate a structure with high reverse breakdown voltage, low reverse leakage current, low cost and simple preparation process (see Summary of the Invention, page 2).
Furthermore, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao, including the specific amorphous state of the layer, to the teachings of Takizawa. The motivation to do so is that the combination yields the predictable results of allowing for the selection of optimal materials for use as a semiconductor layer in a schottky diode.
In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 53, Takizawa discloses the oxide semiconductor layer comprises Ga (see paragraph 0045).
Regarding claim 54, Takizawa discloses the oxide semiconductor layer comprises indium as a main component (see paragraph 0046).
Regarding claim 59, Takizawa discloses the carrier concentration is 1x1014 cm-3 or more and 1x1017 cm-3 or less (see paragraph 0050 disclosing a concentration of 1x1016 cm-3).
Regarding claim 60, Takizawa discloses a thickness of the oxide semiconductor layer between 50 nm and 20 micron (see paragraph 0054 disclosing a thickness of 0.4 micron).
Regarding claim 64, Takizawa discloses a power device (see paragraph 0015).
Regarding claim 65, Takizawa discloses a diode device (see paragraph 0015).
Regarding claim 66, Takizawa discloses a schottky barrier diode element (see paragraph 0015). 
Regarding claim 67, Takizawa discloses the metal thin film serves as a schottky electrode layer (FIG. 1: 4, see paragraph 0045).
Regarding claim 68, Takizawa discloses a structural body comprising
a substrate (FIG. 1: 32, see paragraph 0047), an oxide semiconductor layer (FIG. 1: 31, see paragraph 0045), a first metal thin film (FIG. 1: 2, see paragraph 0045) and a second metal thin film (FIG. 1: 4, see paragraph 0045),

the first metal thin film is formed directly on the oxide semiconductor layer (FIG. 1: 2 arranged directly on 31),
the first metal thin film comprises Pd or Pt (see paragraphs 0058-0059), and
the semiconductor layer comprises indium as a main component (see paragraph 0046);
wherein the substrate does not comprise Ga2O3 (see paragraph 0046, Takizawa explicitly discloses layer 3 can include materials other than Ga2O3 such as InGaZnO, meaning the substrate 32 would be n-InGaZnO).
Takizawa is silent in regards to the oxide semiconductor layer comprises amorphous oxide semiconductor.
Bao discloses the oxide semiconductor layer comprises amorphous oxide semiconductor (FIG. 1: InGaZnO-n, see Background, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao to the teachings of Takizawa so as to formulate a structure with high reverse breakdown voltage, low reverse leakage current, low cost and simple preparation process (see Summary of the Invention, page 2).
Furthermore, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao, including the specific amorphous state of the layer, to the teachings of Takizawa. The motivation to do so is that the combination yields the predictable results of allowing for the selection of optimal materials for use as a semiconductor layer in a schottky diode.
Regarding claim 72, Takizawa discloses the oxide semiconductor layer comprises Ga (see paragraph 0045).
Regarding claim 74, Takizawa discloses the carrier concentration is 1x1014 cm-3 or more and 1x1017 cm-3 or less (see paragraph 0050 disclosing a concentration of 1x1016 cm-3).
Regarding claim 75, Takizawa discloses a thickness of the oxide semiconductor layer between 50 nm and 20 micron (see paragraph 0054 disclosing a thickness of 0.4 micron).
Regarding claim 78, Takizawa discloses a power device (see paragraph 0015).
Regarding claim 79, Takizawa discloses a diode device (see paragraph 0015).
Regarding claim 80, Takizawa discloses a schottky barrier diode element (see paragraph 0045).
Regarding claim 82, Takizawa discloses the metal thin film serves as a schottky electrode layer (FIG. 1: 4, see paragraph 0045).
Regarding claim 83, Takizawa discloses the substrate is a conductive substrate (see paragraph 0047).
Regarding claim 84, Takizawa discloses the substrate is a conductive substrate (see paragraph 0047).
Claims 52, 55, 71, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Bao et al. (Chinese Patent Document CN102332474A) as applied to claims 49 or 68 above, and further in view of Sano et al. (U.S. Pub. No. 2006/0108636 A1).
Regarding claim 52, the combination is silent in regards to the oxide semiconductor layer has a band gap of 3.0 eV or more and 5.6 eV or less.
Sano discloses the oxide semiconductor layer has a band gap of 3.0 eV (see paragraph 0224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the band gap of the layer and arrive at the claim 52 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 55, the combination is silent in regards to the atomic composition percentage of indium.
Sano discloses IGZO films with different composition percentages of indium (see paragraph 0222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the atomic composition of the layer and arrive at the claim 55 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 71, the combination is silent in regards to the oxide semiconductor layer has a band gap of 3.0 eV or more and 5.6 eV or less.
Sano discloses the oxide semiconductor layer has a band gap of 3.0 eV (see paragraph 0224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the band gap of the layer and arrive at the claim 52 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 73, the combination is silent in regards to the atomic composition percentage of indium.
Sano discloses IGZO films with different composition percentages of indium (see paragraph 0222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the atomic composition of the layer and arrive at the claim 55 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Bao reference. Furthermore, Examiner notes Applicant’s argument that “Takizawa requires an n-type semiconductor layer comprising Ga2O3-based semiconductor with n-conductivity” and thus cannot be used to reject claim 49 is not persuasive. Paragraph 0046 of Takizawa discloses other materials that can be used to form layers 31 and 32 that alter the composition of the layer such that it is not Ga2O3-based.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819